DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings have been considered and accepted by the examiner.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it is longer than 150 words and includes the phrase, “The present disclosure relates to…” Correction is required. See MPEP § 608.01(b).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 8, 11, 18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PGPub 2017/0090988 to Young et al. (“Young”).
Regarding claim 1, Young discloses a method for executing a job, the method comprising:
receiving a job request from a user of an appliance system, the job request specifying that the job is to be executed in the application system (see fig. 3B and paragraph 111-112, a computing process includes a plurality of threads which are job requests to be executed by the computing system), wherein the application system includes a first processing device and a second processing device, wherein a first response speed of the first processing device is lower than a second response speed of the second processing device (see fig. 3B, low speed CPU and high speed CPU);
determining a job type of the job, the job type describing a requirement of the user on a response speed for executing the job (see fig. 3a and paragraph 103, a QoS tag can be associated with each thread);
selecting a target processing device from the first processing device and the second processing device in accordance with determining that the job type relates to a high response speed (see paragraph 122, the thread is assigned to a processor cored based on computational requirements); and
assigning the job to the selected target processing device, so that the job is executed by the target processing device (see paragraph 122).
Regarding claim 11, Young discloses an electronic device, comprising:
at least one processor (see fig. 1, processor 110); and
a memory coupled to the at least one processor (see fig. 1, memory 115), the memory having instructions stored thereon, which when executed by the at least one processor, cause the electronic device to perform acts for executing a job, the acts comprising the method of claim 1.
Regarding claim 20, Young discloses a computer program product, tangibly stored on a non-transitory computer-readable medium and comprising machine-executable instructions, which when executed by a processor, cause the processor to perform acts of executing a job, the acts comprising the method of claim 1.
Regarding claims 8 and 18, Young discloses the method and device further comprising:
selecting the first processing device as the target device in accordance with determining that the job type relates to a low response speed (see paragraph 114, a secondary worker thread is assigned to a low-speed CPU).
Allowable Subject Matter
Claims 2-7, 9, 10, 12-17, and 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 2-7 and 12-17, the prior art does not disclose or suggest selecting the target processing device comprises obtaining an overhead ratio describing a ratio of a plurality of overheads in a plurality of stages that the first processing device executes the job and selecting the target processing device from the first processing device and the second processing device according to the overhead ratio.
Regarding claims 9 and 19, the prior art does not disclose or suggest the application system comprises a data backup system and the job comprises at least one of a backup job, a recovery job, a copy job and a garbage collection job.
Regarding claim 10, the prior art does not disclose the method wherein the first processing device comprises a processing device based on Quick Assist Technology.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL D TSUI whose telephone number is (571)270-3253. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571)270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL D TSUI/               Primary Examiner, Art Unit 2132